            Case 3:19-cr-00306-VAB Document 1 Filed 12/12/19 Page 1 of 4




                             UNITED STATES DISTRICT COURT
                               DISTRICT OF CONNECTICUT

                                     GRAND JURY H-18-2



 UNITED STATES OF AMERICA                                                     \J--'a
                                                     No. 3:l9CR ~J~O~'--........   - h
            v.                                       VIOLATIONS:

 ROBERT ALLEN                                        21 U.S.C. §§ 841(a)(l) and 841(b)(l)(C)
                                                     (Possession with Intent to Distribute
                                                     Fentanyl)

                                                     18 U.S.C. §§ 922(g)(l) and 924(a)(2)
                                                     (Unlawful Possession of a Firearm by a
                                                     Convicted Felon)

                                                     18 U.S.C. § 924(c) (Possession of a Firearm
                                                     in Furtherance of a Drug Trafficking Crime)

                                                     21 U.S.C. § 853 (Criminal Forfeiture -
                                                     Narcotics Offense)

                                                     18 U.S.C. § 924(d) and 28 U.S.C. § 2461(c)
                                                     (Criminal Forfeiture - Firearms Offenses)


                                         INDICTMENT

       The Grand Jury charges:

                                          COUNT ONE
                          (Possession with Intent to Distribute Fentanyl)

       1.        On or about November 23, 2019, in the District of Connecticut, the defendant

ROBERT ALLEN knowingly and intentionally possessed with intent to distribute a mixture and

substance containing a detectable amount of fentanyl, a Schedule II controlled substance.

       In violation of Title 21, United States Code, Sections 841(a)(l) and 841(b)(l)(C).


                                                 1
            Case 3:19-cr-00306-VAB Document 1 Filed 12/12/19 Page 2 of 4




                                       COUNT TWO
                         (Unlawful Possession of a Firearm by a Felon)

       1.       On or about November 23, 2019, in the District of Connecticut, the defendant

ROBERT ALLEN, having been, and knowing that he had been, convicted in the Superior Court

of the State of Connecticut of crimes punishable by a term of imprisonment exceeding one year,

namely: (a) Conspiracy to Commit Second Degree Assault, in violation of Connecticut General

Statutes § 53a-60, on or about February 10, 2009; (b) Third Degree Larceny, in violation of

Connecticut General Statutes § 53a-124, on or about July 8, 2010; (c) Witness Tampering, in

violation of Connecticut General Statutes § 53a-151, on or about July 8, 2010; (d) Sale of a

Controlled Substance, in violation of Connecticut General Statutes § 21a-277(b), on or about

February 23, 2012; and (e) Criminal Possession of a Firearm, in violation of Connecticut General

Statutes § 53a-217c, on or about February 23, 2012, did knowingly possess a firearm in and

affecting commerce, that is, a loaded Ruger LCP .380 caliber handgun, bearing serial number

380199499, which had been shipped and transported in interstate or foreign commerce.

       In violation of Title 18, United States Code, Sections 922(g)(l) and 924(a)(2).

                                        COUNT THREE
             (Possession of a Firearm in Furtherance of a Drug Trafficking Crime)

       2.       On or about November 23, 2019, in the District of Connecticut, the defendant

ROBERT ALLEN did knowingly and intentionally possess a firearm, namely, a loaded Ruger

LCP .3 80 caliber handgun, bearing serial number 380199499, in furtherance of a drug trafficking

crime for which he may be prosecuted in a court of the United States, that is, the crime charged

in Count One of this Indictment.

       In violation of Title 18, United States Code, Sections 924(c)(l)(A) and 924(c)(2).


                                                2
            Case 3:19-cr-00306-VAB Document 1 Filed 12/12/19 Page 3 of 4




                                 FORFEITURE ALLEGATION
                                 (Controlled Substance Offense)

       3.      Upon conviction of the controlled substance offense alleged in Count One of this

Indictment, the defendant ROBERT ALLEN shall forfeit to the United States, pursuant to Title

21, United States Code, Section 853, all right, title, and interest in any property constituting, or

derived from, proceeds obtained, directly or indirectly, as a result of the violations of Title 21,

United States Code, Section 841, and any property used, or intended to be used, in any manner or

part, to commit, or to facilitate the commission of, the violations and a sum of money equal to the

total amount of proceeds obtained as a result of the offense, including, but not limited to, the

following: approximately $204 in United States currency seized from ROBERT ALLEN on or

about November 23, 2019, in Hartford, Connecticut.

       5.      If any of the above-described forfeitable property, as a result of any act or omission

of the defendant named in this Indictment: (a) cannot be located upon the exercise of due diligence;

(b) has been transferred or sold to, or disposed with, a third person; (c) has been placed beyond the

jurisdiction of the United States District Court for the District of Connecticut; (d) has been

substantially diminished in value; or (e) has been commingled with other property that cannot be

subdivided without difficulty, it is the intent of the United States, pursuant to Title 21, United

States Code, Section 853(p), to seek forfeiture of any other property of the defendant up to the

value of the above-described forfeitable property.

       All in accordance with Title 21, United States Code, Section 853 and Rule 32.2(a) of the

Federal Rules of Criminal Procedure.




                                                  3
             Case 3:19-cr-00306-VAB Document 1 Filed 12/12/19 Page 4 of 4




                                  FORFEITURE ALLEGATION
                                      (Firearm Offenses)

        6.       Upon conviction of either of the offenses alleged in Counts Two and Three of this

Indictment, the defendant ROBERT ALLEN shall forfeit to the United States, pursuant to Title

18, United States Code, Section 924(d) and Title 28, United States Code, Section 2461(c), the

firearm and ammunition involved in the commission of the offenses, including, but not limited to,

the following: a loaded Ruger LCP 380 caliber handgun, bearing serial number 380199499, and

six rounds of ammunition, all of which were seized from the defendant on or about November 23,

2019.

        All in accordance with Title 18, United States Code, Section 924(d), Title 28, United States

Code, Section 2461(c), Title 21, United States Code, Section 853, and Rule 32.2(a), Federal Rules

of Criminal Procedure.

                                                      A TRUE BILL

                                                                 /s/
                                                      FOREPERSON         /


UNITED STATES OF AMERICA



~~~:6~
FIRST ASSISTANT UNITED STATES ATTORNEY



MICHAEL J. GUSTAFSON
ASSISTANT UNITED STATES ATTORNEY




                                                  4
